Parker, J.
Mrs. Fishel, the plaintiff, commenced this action in the superior court for Pierce county, seeking’ a divorce from her husband, the defendant. The cause soon thereafter came to trial upon the merits, which resulted in findings and judgment denying to the plaintiff the relief prayed for, from which she has appealed to this court.
Appellant’s alleged cause for divorce was cruel treatment and personal indignities rendering her life burdensome. The evidence introduced upon the trial consisted almost wholly of the testimony of appellant and respondent, which was in sharp conflict touching all the real serious specific charges made by appellant against respondent. It may be said that this is not so touching some of the minor charges, though as to those respondent’s version of them showed that he was by no means wholly at fault. These people have been married since 1906. They have two children, aged 7 and 14 years, respectively. They had a more than or*185dinarily happy married life until about a year prior to the commencement of this action, according to the testimony of appellant, when the first misunderstanding which in the least threatened their marital happiness occurred and from which much marital unhappiness resulted.
The trial court found that: “Any unhappiness which has entered the home and the life of the plaintiff and defendant is as much due to plaintiff’s fault as it is to defendant’s fault.” We have painstakingly read all of the evidence and cannot say that the evidence preponderates against the trial judge’s findings and conclusions. Indeed, we think the evidence well supports the trial judge’s findings and conclusions. It is not necessary that we here review and analyze the evidence in detail with a view of demonstrating that we should not now disturb the judgment of the trial court. To refrain from doing so, we think, is a kindness to these people and their children.
The judgment is affirmed.
Main, C. J., Holcomb, Tolman, and Mackintosh, JJ., concur.